Name: Commission Regulation (EEC) No 2506/83 of 6 September 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 83 Official Journal of the European Communities No L 248/9 COMMISSION REGULATION (EEC) No 2506/83 of 6 September 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 9 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 September 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . (2) OJ No L 323 , 19 . 11 . 1982, p. 8 . No L 248/ 10 Official Journal of the European Communities 8 . 9 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 ] 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-45 07.01-47 ] 07.01 F II Beans (of the species Phaseolus) 1697 304,39 84,47 254,18 26,76 50333 94,56 20,99 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 533 95,11 26,48 79,70 8,42 15773 29,60 6,56 1.70 07.01-67 ex 07.01 H Garlic 7911 1410,32 392,69 1 181,85 124,89 233872 438,95 97,32 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : \ \ 1.80.1 ex 07.01-71  green 20993 3742,09 1041,97 3135,87 331,38 620 548 1 164,70 258,25 1.80.2 ex 07.01-71  other 10172 1813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 1570 281,65 78,16 235,19 24,76 46573 87,50 19,42 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39 729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 1862 331,96 92,43 278,18 29,39 55048 103,32 22,90 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1215 218,07 60,51 182,10 19,17 36060 67,74 15,04 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3 651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3 228 575,40 160,21 482,18 50,95 95418 179,08 39,70 2.10 08.01-31 ex 08.01 B Bananas, fresh 2362 421,14 117,26 352,91 37,29 69 837 131,07 29,06 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 8 583 1 530,00 426,02 1 282,14 135,49 253719 476,20 105,58 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9749 1737,81 483,88 1 456,29 153,89 288180 540,88 119,93 2.50 li 08.02 A I Sweet oranges, fresh : lili lili 2.50.1 08.02-02 li\\li li li 08.02-06 08.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 \ IIII|| 8 . 9 . 83 Official Journal of the European Communities No L 248/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net L Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas , Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins 2412 430,00 119,73 360,34 38,07 71307 133,83 29,67 2.50.3 08.02-05 Il\\li 08.02-09 08.02-15 08.02-19  others 1689 301,18 83,86 252,38 26,67 49944 93,74 20,78 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31 \\  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 ) 08.02-37 J  Tangerines and others 2287 407,69 113,52 341,64 36,10 67607 126,89 28,13 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 5079 905,39 252,10 758,71 80,17 150140 281,79 62,48 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70  white 2825 503,71 140,25 422,1 1 44,60 83530 156,77 34,76 2.80.2 ex 08.02-70 \\  pink 3 579 638,07 177,66 534,70 56,50 105811 198,59 44,03 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2595 462,63 128,81 387,68 40,96 76717 143,99 31,92 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 ] 08.06 A II Apples 2474 441,05 122,81 369,60 39,05 73140 137,27 30,43 2.110 08.06-33 li I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1497 266,88 74,31 223,64 23,63 44256 83,06 18,41 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79565 149,33 33,11 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 1 08.07-75 [ 08.07 D Plums 1670 297,71 82,89 249,48 26,36 49370 92,66 20,54 2.170 08.08 - 11 1 08.08-15 ) 08.08 A Strawberries 20295 3617,82 1 007,37 3031,74 320,37 599940 1 126,02 249,67 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 715 127,58 35,52 106,91 11,29 21 157 39,70 8,80 2.190 08.09-19 ex 08.09 Melons (other than water melons) 1619 288,64 80,37 241,88 25,56 47865 89,83 19,91 2.195 ex 08.09-90 ex 08.09 Pomegranates 5150 918,00 255,61 769,28 81,29 152231 285,72 63,35 2.200 ex 08.09-90 ex 08.09 Kiwis 10499 1871,51 521,11 1 568,32 165,73 310350 582,49 129,15 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77